209 A.2d 927 (1965)
William H. TINNEY, Appellant,
v.
Mina R. TINNEY, Appellee.
No. 3658.
District of Columbia Court of Appeals.
Argued March 29, 1965.
Decided May 12, 1965.
Cyril S. Lawrence, Washington, D. C., for appellant.
John Alexander, Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM:
This was a suit filed by the wife for separate maintenance. From a judgment in her favor the husband appeals, alleging that the court abused its discretion in awarding an amount that he claims was a "penalty." The court found from the evidence, and justifiably so,
"That for a long period of time the defendant has consorted illicitly with another woman, with whom he has spent substantial amounts of his time and his money, and with whom he has lived representing themselves to be husband and wife.
"That on Monday, August 5, 1963, the defendant deserted the plaintiff and their home, without just cause or excuse, and said desertion continues until the present time; and that despite the repeated efforts of the plaintiff to effect a reconciliation with the defendant and her present willingness to take him back, the defendant has refused to resume his marriage with the plaintiff because of his continued relationship with his paramour."
We have stated time and again that broad discretion is vested in the trial court in cases of this character and where there is substantial evidence to support its findings we will not disturb them. This court has also held that where the allowance becomes unduly burdensome, the husband is free to seek a suitable adjustment by making a proper showing of a change in circumstances. Butts v. Butts, D.C.App., 192 A.2d 294 (1963); Johnson v. Johnson, D.C.Mun.App., 163 A.2d 127 (1960).
Affirmed.